Order filed December 13, 2011, Withdrawn, Appeal Reinstated and Order filed
January 12, 2012.




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00558-CR
                                      ____________

                             BILLY JOE GARZA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 182nd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1291002


                                         ORDER

         On December 13, 2011, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for the failure to file appellant's
brief.

         On January 9, 2012, counsel filed a motion for extension of time to file appellant's
brief and appellant's brief. The motion is GRANTED. Our order of December 13, 2011,
is WITHDRAWN. The appeal is REINSTATED. Appellee's brief is due on or before
February 13, 2012.

                                   PER CURIAM




                                     2